Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   	This office action is in response to amendment filed 05/28/2022 in which claims 1-6 are pending.
Specification
3. 	Amendments to the specification filed 05/28/2022 is entered hence the objection to specification is withdrawn.
Claim Objections
4. 	Claim objections to claims 3, 4 no longer exists based on the appropriate correction submitted in amendment filed 05/28/2022.
Amendment claims 2, 4 are objected because of the following informalities
Claim 2 recites: A security system to detect and neutralize armed intruder/s, comprising;
Claim 4 recites: An artificially intelligent image processing video surveillance and threat neutralizing camera system comprising;
Appropriate correction is required.
Claim Interpretation
5. 	Amended claims 2,4-5 include sufficient structure and as to not invoke 112(f).

Claim Rejections - 35 USC § 112
6. 		Rejection of the claims 4 under 35 U.S.C. 112(b) is withdrawn based on the amendment filed 05/28/2022.

Response to Arguments
7. 	Applicant's arguments filed, with respect to the rejections of claims 1-5 have been fully considered but they are not persuasive. 
 	Applicant’s arguments, with respect to the rejections of claim 6 have been fully considered amended claim is moot in view of  new grounds of rejection by relying on the teachings of  Maldonado Ferreira Lopes et al. (US 2007/0240351 A1).
 	Rejection Under 35 U.S.C. & 103 
Applicant respectfully traverses the rejection of claims 1-3 under 35 U.S.C. 103 as allegedly being unpatentable over Taveniku in view of Rivera. Office Action at pp. 9-15. Nevertheless, without acceding to the Examiner's characterization of the claims and solely to advance prosecution, Applicant has amended the claim 1 to recite: 
A network-enabled real-time based security system, said system 
comprising: 
a plurality of first type of artificially intelligent image processing video 
surveillance cameras; 
8pp ica ion o : aizan e a .Filing Date: February 25, 2021Application S.N.: 17/185,058a detection unit configured to detect a threat based on at least one signal received from one or more sensors, wherein the one or more sensors are configured to detect an action performed by an intruder; 
a plurality of second type of cameras communicatively coupled to said plurality of first type of cameras, wherein each of said second type of camera is configured to trigger ammunition based on the detection of the threat, and wherein a type of ammunition is selected by a user associated with the security system;
 and an alarming unit configured to alarm a plurality of entities based on identification of the intruder and/or triggering action performed by said plurality of second type of cameras. (Emphasis added) 
Firstly, Applicant submits that Taveniku, and Rivera, either alone or in combination, fails to disclose, teach or suggest, at least, the following elements of amended independent claim 1 "a detection unit configured to detect a threat based on at least one signal received from one or more sensors, wherein the one or more sensors are configured to detect an action performed by an intruder; a plurality of second type of cameras communicatively coupled to said plurality of first type of cameras, wherein each of said second type of camera is configured to trigger ammunition based on the detection of the threat, and wherein a type of ammunition is selected by a user associated with the security system." (Emphasis added). 
 	The Examiner alleges that "a plurality of second type of cameras communicatively coupled to said plurality of first type of cameras (Para[0191], [0204] - [0205] teaches a network of live video surveillance cameras in an area that collects live video images of each person present in the area, Para[0085] teaches multiple cameras in different location on the target)." Applicants have carefully reviewed Taveniku reference and respectfully disagree with the contention of the Examiner. 
9 
pp ica ion o : aizan e a . Filing Date: February 25, 2021Application S.N.: 17/185,058For ease of reference of the Examiner, portions of relevant paragraphs of Taveniku reference have been reproduced below: 
Para. [0204] of Taveniku recites: 
The security system provides a system for detecting a perpetrator comprising a video surveillance camera (e.g., a network of live video surveillance cameras) in an area that collects live video images of each person present in the area; 
an authorized image database; a first video analyzer that analyzes (i.e., compares) the collected live video images of each person present in the area and the authorized image database; if each person present in the area has an image in the authorized image database then only authorized persons are present; if each person present in the area does not have an image in the authorized image database then a potential unauthorized person or an unauthorized perpetrator is detected (i.e., present); and a UAV having a video camera and ordnance delivery, the UAV is in communication with the video analyzer for guidance to and interception of the detected and unauthorized perpetrator in the area. 
(Emphasis added) 
 	As best understood by the Applicants, Taveniku merely discloses a surveillance and attack system. In particular, above-mentioned paragraph of Taveniku describes a system for detecting a perpetrator comprising a video surveillance camera in an area that collects live video images of each person present in the area. Taveniku further describes that the system compares the collected live video images of each person present in the area with the authorized image data base. If a person present in the area does not have an image in the authorized image database then a potential unauthorized person or an unauthorized perpetrator is detected. However, Taveniku does not disclose that the threat is detected based on an action performed by an intruder. Further, Taveniku is completely silent on each of said second type of camera is configured to10 pp ica ion o : aizan e a . Filing Date: February 25, 2021Application S.N.: 17/185,058trigger ammunition based on the detection of the threat, and wherein a type of ammunition is selected by a user associated with the security system. 
 	Therefore, in view of the above, Taveniku fails to describe "a detection unit configured to detect a threat based on at least one signal received from one or more sensors, wherein the one or more sensors are configured to detect an action performed by an intruder; a plurality of second type of cameras communicatively coupled to said plurality of first type of cameras, wherein each of said second type of camera is configured to trigger ammunition based on the detection of the threat, and wherein a type of ammunition is selected by a user associated with the security system," as recited in amended independent claim 1. 
 	Further, Rivera does not remedy the above-mentioned deficiencies of Taveniku. 
Accordingly, Applicant respectfully submits that claim 1 is allowable. 
 	Independent claim 2, although of different scope from claim 1 and each other, are also amended to recite similar features to claim 1, and thus they are also allowable for similar reasons. 
 	Dependent claim 3 should also be allowable over the cited references at least due to their dependence from one of claim 2 and additional limitations recited therein. Accordingly, Applicant respectfully requests the Office withdraw the rejection to claims 1-3 under 35 U.S.C. §103. 
 	Examiner respectfully disagrees and clarifies that Taveniku clearly discloses in para[0054] that if the  perpetrator 405 that has been identified by processing UAV sensor information obtained from a plurality of base stations 120 and the perpetrator 405 can be, for example, a suspected or a positively identified intruder that presents a security risk or threat. The perpetrator 405 can be, for example, armed or unarmed. The trajectories can be, for example, predefined or instantaneously reprogrammed in real time based on, for example, the continued movement (e.g., within or toward a restricted or secure area), action (e.g., revealing a weapon), or other threat presented by the perpetrator 405.  Para[0198] also teaches analyzing the collected live video images of each person for the presence of a weapon; analyzing the collected live video images of the potential unauthorized perpetrator for the presence of a weapon. Para[0203] further discloses the security system can detect and distinguish a perpetrator within the authorized persons, i.e., an authorized person who has gone rogue, who is carrying a weapon, or who is behaving out-of-sorts. Hence Taveniku clearly discloses “a detection unit configured to detect a threat based on at least one signal received from one or more sensors, wherein the one or more sensors are configured to detect an action performed by an intruder”

 	Examiner further clarifies that Taveniku discloses “a plurality of second type of cameras communicatively coupled to said plurality of first type of cameras” based on the teachings in Para[0191] which recites an imager e.g., a network of live video surveillance cameras and a and a weaponized UAV having an imager (e.g., one or more video cameras), ordnance, and ordnance delivery, the UAV is in communication with the image analyzer for guidance to, and neutralization of the detected unauthorized person or suspect active shooter in the area. Also, para[0204] –[0205] recites  security system provides a system for detecting a perpetrator comprising a video surveillance camera (e.g., a network of live video surveillance cameras) in an area that collects live video images of each person present in the area; and a UAV having a video camera and ordnance delivery, the UAV is in communication with the video analyzer for guidance to and interception of the detected and unauthorized perpetrator in the area.
 	 Also, para[0048]- [0052] & Fig. 3 teaches of the TAC can receive detected threat information, for example, additional information about the target, or analysis information, such as from the facility system computer and controller, and delivered to the UAV as it flies to a target. The TAC can process sensor information from all available resources such as the UAV, or other system sensor resources such as stationary cameras, or combinations thereof. Hence Taveniku clearly discloses “plurality of second type of cameras communicatively coupled to said plurality of first type of cameras”.
 	Further Taveniku also discloses ”wherein each of said second type of camera is configured to trigger ammunition based on the detection of the threat, and wherein a type of ammunition is selected by a user associated with the security system”  in para [0192] The ordnance of the weaponized UAV can be, selected from, for example, an explosive, a stun grenade, a Taser, a tranquilizing dart, a chemical irritant spray, live ammunition. [0198] –[0199] initiating an attack by the security system on the potential unauthorized perpetrator, and like actions, or combinations thereof. teaches the attack can comprise, for example, a physical assault on the potential unauthorized perpetrator with at least one ordnance armed (e.g., an explosive, a stun grenade, a tazer, a tranquilizing dart, live ammunition such as bullets or rubber bullets, etc.) UAV and the attack can further comprise at least one authorized person authorizing the physical assault on the potential unauthorized perpetrator (e.g., authorized person intervention or authorized person attack permission.
 	Therefore, in view of the above, Taveniku clearly discloses "a detection unit configured to detect a threat based on at least one signal received from one or more sensors, wherein the one or more sensors are configured to detect an action performed by an intruder; a plurality of second type of cameras communicatively coupled to said plurality of first type of cameras, wherein each of said second type of camera is configured to trigger ammunition based on the detection of the threat, and wherein a type of ammunition is selected by a user associated with the security system," as recited in amended independent claim 1. 
 	Amended Independent claim 2, and thus not allowable for similar reasons as cited above for claim 1. Dependent claim 3 also not allowable over the cited references. Accordingly, claims 1-3 is rejected under 35 U.S.C. §103 as bring unpatentable over Taveniku in view of Rivera.
 	Independent claim 4, although of different scope from claim 1 and each other, are also amended to recite similar features to claim 1, and thus they are also not allowable for similar reasons as cited above for claim 1. Dependent claim 5 also not allowable over the cited references at least due to their dependence from one of claim 4 and additional limitations recited therein. Accordingly, Accordingly, claims 4-5 are rejected under 35 U.S.C. §103 as bring unpatentable over Taveniku in view of Rivera and in further view of Purvis. 
Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. 	Claim 1-3 is rejected under 35 U.S.C. 103 as being unpatentable over Taveniku et al. (US 2021/0063120 A1) in view of Rivera et al. (US 2017/0286762 A1).

 	Regarding claim 1, Taveniku discloses a network-enabled real-time based security system, said system (Para[0191], [0204] – [0205]  teaches  the security system provides a system for detecting a perpetrator) comprising: a plurality of first type of artificially intelligent image processing video surveillance cameras (Para[0191], [0204] – [0205] teaches a network of live video surveillance cameras in an area that collects live video images of each person present in the area & Para[0085] teaches multiple cameras in different location on the target); a detection unit configured to detect a threat based on at least one signal received from one or more sensors, wherein the one or more sensors are configured to detect an action performed by an intruder (para[0054] teaches  perpetrator 405 that has been identified by processing UAV sensor information obtained from a plurality of base stations 120 and the perpetrator 405 can be, for example, a suspected or a positively identified intruder that presents a security risk or threat. The perpetrator 405 can be, for example, armed or unarmed. The trajectories can be, for example, predefined or instantaneously reprogrammed in real time based on, for example, the continued movement (e.g., within or toward a restricted or secure area), action (e.g., revealing a weapon), or other threat presented by the perpetrator 405 & Para[0198] teaches analyzing the collected live video images of each person for the presence of a weapon; analyzing the collected live video images of the potential unauthorized perpetrator for the presence of a weapon & Para[0203] The security system can detect and distinguish a perpetrator within the authorized persons, i.e., an authorized person who has gone rogue, who is carrying a weapon, or who is behaving out-of-sorts); a plurality of second type of cameras communicatively coupled to said plurality of first type of cameras (Para[0191] teaches an imager e.g., a network of live video surveillance cameras and a and a weaponized UAV having an imager (e.g., one or more video cameras), ordnance, and ordnance delivery, the UAV is in communication with the image analyzer for guidance to, and neutralization of the detected unauthorized person or suspect active shooter in the area. para[0204] –[0205] recites  security system provides a system for detecting a perpetrator comprising a video surveillance camera (e.g., a network of live video surveillance cameras) in an area that collects live video images of each person present in the area; and a UAV having a video camera and ordnance delivery, the UAV is in communication with the video analyzer for guidance to and interception of the detected and unauthorized perpetrator in the area), wherein said second type of camera is configured to trigger ammunition based on the detection of the threat (Para[0127] [0191] – [0192], [0198]- [0204] teaches suspect active shooter is detected (i.e., present), the ordnance can be live ammunition,  and apprehending the potential unauthorized perpetrator; initiating an attack by the security system on the potential unauthorized perpetrator, and attack comprises live ammunition), and wherein a type of ammunition is selected by a user associated with the security system (para[0199]- [0202] teaches the attack can comprise, for example, a physical assault on the potential unauthorized perpetrator with at least one ordnance armed (e.g., an explosive, a stun grenade, a tazer, a tranquilizing dart, live ammunition such as bullets or rubber bullets, etc.) UAV and the attack can further comprise at least one authorized person authorizing the physical assault on the potential unauthorized perpetrator (e.g., authorized person intervention or authorized person attack permission); and an alarming unit (Para[0198] teaches of the alarm) configured to alarm a  plurality of entities based on identification of the intruder (Para[0198] teaches sounding an alarm if the potential unauthorized perpetrator is identified (e.g., general alarm or local alarm) and/or triggering action performed by cameras (Para[0192], [0198]-[0199] teaches apprehending the potential unauthorized perpetrator; initiating an attack by the security system on the potential unauthorized perpetrator, and attack comprises live ammunition).  
 	Taveniku does not explicitly disclose wherein each of said second type of camera is configured to trigger ammunition based on the detection of the threat; and/or triggering action performed by said plurality of second type of cameras. However Horiuchi discloses wherein each of said second type of camera is configured to trigger ammunition based on the detection of the threat (Para [0062] teaches electronic bullet and firing system that is electronically integrated into the overall surveillance camera operation, ability for the camera system user/operator to surveil the camera's area of view to assess the nature of the threat, focus in on the threat, and fire a single or multiple bullet round(s) lethal or non-lethal by engaging and firing the electronic firing system at the threat.); and/or triggering action performed by said plurality of second type of cameras (Para[0071] –[0075] &  Figs. 2, 5, 8 teaches barrel configuration disposed inside a security camera 24. If the warning is not heeded or the threat continues, the user/operator has the option to fire a projectile (bullet) by touching the red firing button 28 on the screen. Once the red button is touched a command or function (electronic signal) is sent to the security camera chosen on the screen and a lethal or non-lethal projectile is fired at the subject in the camera display cross hairs). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and neutralizing active shooter of Taveniku with the method in which the weapon aimed and fired by the user based on images captured by the camera and presented on the display screen of Rivera in order to provide a security camera and weapon system used in consumer market as a cost-effective technique for constructing a comprehensive surveillance system in a home or business.

 	Regarding claim 2, Taveniku discloses a security system to detect and neutralize armed intruder/s, (Para[0191] teaches of the system providing an active shooter neutralization) comprising; a plurality of first type of artificially intelligent image processing video surveillance camera system (Para[0191], [0204] – [0205] teaches a network of live video surveillance cameras in an area that collects live video images of each person present in the area & Para[0085] teaches multiple cameras in different location on the target); a plurality of second type of cameras  (Para[0191] teaches an imager e.g., a network of live video surveillance cameras and a and a weaponized UAV having an imager (e.g., one or more video cameras), ordnance, and ordnance delivery, the UAV is in communication with the image analyzer for guidance to, and neutralization of the detected unauthorized person or suspect active shooter in the area. para[0204] –[0205] recites  security system provides a system for detecting a perpetrator comprising a video surveillance camera (e.g., a network of live video surveillance cameras) in an area that collects live video images of each person present in the area; and a UAV having a video camera and ordnance delivery, the UAV is in communication with the video analyzer for guidance to and interception of the detected and unauthorized perpetrator in the area) with firing barrels loaded with different ammunition and firing mechanism (Para[0044] teaches the UAV 230 includes one or more UAV ordnance 234, for example, an explosive, a stun grenade, a Taser, a tranquilizing dart, a chemical spray, such as mace or pepper spray, live ammunition, such as bullets or rubber bullets, etc.  & Para [0199] teaches the attack can comprise, for example, a physical assault on the potential unauthorized perpetrator with at least one ordnance armed (e.g., an explosive, a stun grenade, a tazer, a tranquilizing dart, live ammunition such as bullets or rubber bullets, etc.) UAV); a laser pointer (Para [0110], [0125] teaches of laser pointer); a speaker module (Para [0198] teaches sounding an alarm if the potential unauthorized perpetrator is identified (e.g., general alarm or local alarm)); wherein said camera system forms a mesh network among itself and is connected to a remote computer (para[0076], [0198]),  wherein the plurality of first type of cameras are configured to detect an armed intruder based on at least one signal received from one or more sensors, wherein the one or more sensors are configured to detect an action performed by the armed intruder, (para[0054] teaches  perpetrator 405 that has been identified by processing UAV sensor information obtained from a plurality of base stations 120 and the perpetrator 405 can be, for example, a suspected or a positively identified intruder that presents a security risk or threat. The perpetrator 405 can be, for example, armed or unarmed. The trajectories can be, for example, predefined or instantaneously reprogrammed in real time based on, for example, the continued movement (e.g., within or toward a restricted or secure area), action (e.g., revealing a weapon), or other threat presented by the perpetrator 405 & Para[0198] teaches analyzing the collected live video images of each person for the presence of a weapon; analyzing the collected live video images of the potential unauthorized perpetrator for the presence of a weapon & Para[0203] The security system can detect and distinguish a perpetrator within the authorized persons, i.e., an authorized person who has gone rogue, who is carrying a weapon, or who is behaving out-of-sorts),  and alert unit is configured to raise alarm that allows a remote user to select proper ammunition to neutralize the armed intruder promptly remotely (para[0199]-[0202] teaches the attack can comprise, for example, a physical assault on the potential unauthorized perpetrator with at least one ordnance armed (e.g., an explosive, a stun grenade, a tazer, a tranquilizing dart, live ammunition such as bullets or rubber bullets, etc.) UAV and the attack can further comprise at least one authorized person authorizing the physical assault on the potential unauthorized perpetrator (e.g., authorized person intervention or authorized person attack permission); 
	Taveniku does not explicitly disclose camera system along with thermal and infra-red cameras; a plurality of second type of cameras with additional firing barrels loaded with different ammunition and firing mechanism; a pan and tilt movement module; and a control, display and alert unit running on a remote computer, and wherein the control, display and alert unit is configured to that allows a remote user to visually verify and select proper ammunition to neutralize the armed intruder promptly remotely. However, Rivera discloses camera system along with thermal and infra-red cameras  (Fig. 11 & Para[0042] teaches infrared/ night vision cameras & Para[0076] & Fig. 11 teaches sensor 33); a plurality of second type of cameras with additional firing barrels loaded with different ammunition and firing mechanism (Para [0067]-[0068] & Figs. 4, 5, 8 depicts the various types of bullets and projectiles that can be adapted for use with the electronic components. Each of these bullets are color coded on their tips to distinguish their respective projectile content. 15 is a processor that controls the firing output of the device and also counts the number of trigger fires (the number of presses on the firing button or switch) and determines the output, the first press fires the first projectile and the second press fires the second projectile. Para [0078] Connected to this device are the cameras 38 (preferably mounted in multiple locations)),  a pan and tilt movement module (Para[0045] teaches  Pan, tilt and zoom (PTZ) cameras are ideal for outdoor coverage of a large area, as the PTZ camera has the ability to move and capture different angle); and  a control, display and alert unit running on a remote computer (Para[0048] teaches system can be operated, when alerted, by using a software application through one's smart phone or another personal or otherwise electronic device by simply performing a gesture on a smart screen & para[0072] & Figs.9A-9C teaches of camera displays); and wherein the control, display and alert unit is configured that allows a remote user to visually verify and select proper ammunition to neutralize the armed intruder promptly remotely, display, and alert unit that allows a remote user to visually verify and select proper ammunition to neutralize the armed intruder promptly remotely (Para[0072], FIGS. 9A, 9B, and 9C each depict a varied number of camera displays 26, depending on the number of cameras in use. These images can be displayed on a monitor or smart phone or another viewable device, to fire the projectile the user/operator must first select the camera display screen by touching the display screen or choosing the desired camera through another control device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and neutralizing active shooter of Taveniku with the method in which the weapon aimed and fired by the user based on images captured by the camera and presented on the display screen of Rivera in order to provide a security camera and weapon system used in consumer market as a cost-effective technique for constructing a comprehensive surveillance system in a home or business.

 	Regarding claim 3, Rivera further discloses the system, wherein the control, display and alert unit may be downloaded on a mobile device as an application (Para [0048], Para [0072] FIGS. 9A, 9B, and 9C teaches the invention permits viewing, assessing and responding to whatever danger is lurking outside or inside the home and allows a lethal or non-lethal response, as necessary. The system can be operated, when alerted, by using a software application through one's smart phone or another personal or otherwise electronic device by simply performing a gesture on a smart screen).  Motivation to combine as indicated in claim 1.

12. 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Taveniku et al. (US 2021/0063120 A1) in view of Rivera et al. (U2017/0286762 A1) and Purvis et al. (US 2017/0292816 A1).

 	Regarding claim 4, Taveniku discloses an artificially intelligent image processing video surveillance and threat neutralizing camera system(Para[0191] teaches of the system providing an active shooter neutralization, for example: an imager), comprising; 15 a plurality of video surveillance cameras (para[0191] teaches a network of live surveillance cameras); a laser pointer (Para[0110] teaches of laser pointer); a plurality of firing barrels with different types of ammunition (Para[0044] teaches the UAV 230 includes one or more UAV ordnance 234, for example, an explosive, a stun grenade, a Taser, a tranquilizing dart, a chemical spray, such as mace or pepper spray, live ammunition, such as bullets or rubber bullets, etc. & Para [0199] teaches the attack can comprise, for example, a physical assault on the potential unauthorized perpetrator with at least one ordnance armed (e.g., an explosive, a stun grenade, a tazer, a tranquilizing dart, live ammunition such as bullets or rubber bullets, etc.)); a detector configured to detect an armed intruder in live video feed based on at least one signal received from one or more sensors, wherein the one or more sensors are configured to detect an action performed by the armed intruder; (para[0054] teaches  perpetrator 405 that has been identified by processing UAV sensor information obtained from a plurality of base stations 120 and the perpetrator 405 can be, for example, a suspected or a positively identified intruder that presents a security risk or threat. The perpetrator 405 can be, for example, armed or unarmed. The trajectories can be, for example, predefined or instantaneously reprogrammed in real time based on, for example, the continued movement (e.g., within or toward a restricted or secure area), action (e.g., revealing a weapon), or other threat presented by the perpetrator 405 & Para[0198] teaches analyzing the collected live video images of each person for the presence of a weapon; analyzing the collected live video images of the potential unauthorized perpetrator for the presence of a weapon;) and a control (Para[0198] teaches sounding an alarm if the potential unauthorized perpetrator is identified (e.g., general alarm or local alarm)), a display and alert unit configured to raise an alarm, whereby a remote user verifies the armed intruder and select appropriate ammunition to fire (Para[0191] –[0192], [0198]-[0199] teaches Analyzing the collected live video images of each person, sounding an alarm if the potential unauthorized perpetrator is identified (e.g., general alarm or local alarm) apprehending the potential unauthorized perpetrator; initiating an attack by the security system on the potential unauthorized perpetrator, and attack comprises live ammunition). 
 	Taveniku does not explicitly disclose a thermal camera; an infra-red camera; a plurality of firing barrels with different types of ammunition, wherein said plurality of video surveillance cameras with laser pointer are positioned in the center of inner casing that has a concentric outer casing with the plurality of firing barrels. However, Rivera discloses a thermal camera; an infra-red camera (Fig. 11 & Para [0042] teaches infrared/ night vision cameras & Para [0076] & Fig. 11 teaches infrared sensor 33); a plurality of firing barrels with different types of ammunition (Para [0067] - [0068] & Figs. 4, 5, 8 depicts the various types of bullets and projectiles that can be adapted for use with the electronic components. Each of these bullets are color coded on their tips to distinguish their respective projectile content. 15 is a processor that controls the firing output of the device and also counts the number of trigger fires (the number of presses on the firing button or switch) and determines the output, the first press fires the first projectile and the second press fires the second projectile). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and neutralizing active shooter of Taveniku with the method in which the weapon aimed and fired by the user based on images captured by the camera and presented on the display screen of Rivera in order to provide a security camera and weapon system used in consumer market as a cost-effective technique for constructing a comprehensive surveillance system in a home or business.
 	Taveniku in view of Rivera does not explicitly disclose and wherein said plurality of video surveillance cameras with laser pointer are positioned in the center of inner casing that has a concentric outer casing with the plurality of firing barrels. However, Purvis discloses and wherein said plurality of video surveillance cameras with laser pointer are positioned in the center of inner casing that has a concentric outer casing with the plurality of firing barrels. (para [0044] & Fig.1, illustrating each barrel 2,22 has an associated firing pin assembly 31. The brackets 16,17 may be used alone or have Picatinny Rails 6 attached to them to facilitate the attachment of tactical components such as a miniature video camera 3, a flashlight 4 with an embedded laser designator, and a Taser™ cartridge 13. Para [0055], & Figs. 11A-C, illustrating with only three barrels 2 &   Figs. 12A-B   with a total of seven 12-gauge barrels 2 & Fig. 13A-B illustrating with only five total barrels attached). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and neutralizing active shooter in which the weapon aimed and fired by the user based on images captured by the camera and presented on the display screen of Taveniku in view of Rivera with the method of selecting and attaches various less-lethal ammunition of Purvis in order to provide a system that has an electronic barrel selection and fire control system for providing simplicity of operation and reliability

 	Regarding claim 5, Taveniku further discloses the artificially intelligent image processing video surveillance and threat neutralizing camera system, wherein the plurality of firing barrels are configured to fire different kinds of bullet and hitting the perpetrators (Para[0044] teaches the UAV 230 includes one or more UAV ordnance 234, for example, an explosive, a stun grenade, a Taser, a tranquilizing dart, a chemical spray, such as mace or pepper spray, live ammunition, such as bullets or rubber bullets, etc.  & Para [0199] teaches the attack can comprise, for example, a physical assault on the potential unauthorized perpetrator with at least one ordnance armed (e.g., an explosive, a stun grenade, a tazer, a tranquilizing dart, live ammunition such as bullets or rubber bullets, etc.) UAV

 13. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Taveniku et al. (US 2021/0063120 A1) in view of Rivera et al. (U2017/0286762 A1) and Purvis et al. (US 2017/0292816 A1) in further view of Maldonado Ferreira Lopes et al. (US 2007/0240351 A1).

 	Regarding claim 6, Taveniku in view of Rivera and Purvis discloses the artificially intelligent image processing video surveillance and threat neutralizing camera system of claim 4, wherein the plurality of firing barrels are supported by recoil spring. However, Maldonado Ferreira Lopes discloses wherein the plurality of firing barrels are supported by recoil spring (Fig. 4 & para[0050]- [0054]  teaches of the firearm includes several barrels (3), Claim 1 teaches longitudinally through the center of the spaces between the firing barrels , supported in turn by a spring  tensor system 47). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and neutralizing active shooter in which the weapon aimed and fired by the user based on images captured by the camera and presented on the display screen of Taveniku in view of Rivera and Purvis with the method of rotating percussion handgun of Maldonado Ferreira Lopes in order to provide a system for combining a high level of defense and effective protection, and enhances safety.
Conclusion
14. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425